Citation Nr: 1217557	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-32 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in December 2010 and remanded for additional development and readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations in January 2012 without good cause.  His failure to cooperate with the requested VA examinations served only to deprive the Board of critical, clarifying medical evidence which might have helped establish his claims.

2.  The Veteran has not submitted or identified competent medical evidence of a nexus between his current sinusitis and military service.

3.  The Veteran has not submitted or identified competent medical evidence of a nexus between his current headaches and military service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2011).  

2.  Headaches were not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in April 2008 the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, the effect of this duty upon his claims.  In addition, this letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Of further significance here is the fact that neither the Veteran, nor his representative, have asserted any deficiencies in the notice provided to the Veteran with regard to either claim.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  His in-service and post-service treatment reports are of record.  In this case, the Board considered the medical evidence of record and determined that it was necessary for the Veteran to be examined to obtain an opinion on the etiology of the claimed disabilities.  He was scheduled for a VA examination in January 2012, at the VA Medical Center in Detroit, but failed to report.  The Veteran has not otherwise indicated a willingness to appear for examination.  As such, the Board finds that VA has made reasonable efforts to afford the Veteran a VA examination in conjunction with his appeal.  Good cause for his failure to report has not been demonstrated, and no further development is warranted.  Adjudication of the appeal will be based on the evidence of record. 

VA has satisfied its duty to assist the Veteran in informing him of the evidence needed and in obtaining evidence pertinent to this appeal.  No useful purpose would be served in remanding this matter for more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio, supra.  


Law and Analysis

The Veteran seeks service connection for sinusitis and headaches, which he contends had their onset during his military service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran asserts that sinusitis and headaches had their onset during active military service or within a short time thereafter.  In this regard, he has presented inconsistent statements regarding the claim as well with respect to the purported facts in this case including the onset of the claimed disabilities, and treatment in service and thereafter.  As best as the Board can surmise from the various statements in support of his claim, it appears, at least in part, that the Veteran is alleging that his current conditions are related to a disorder for which he was treated at Walter Reed Army Medical Center and possibly to boxing, although it is not entirely clear that the Veteran himself participated in such matches.

Specifically, in a January 2008 VA Form 21-4138, the Veteran reported that he was seen for a sinus condition in August 1952 while in was in the Army and stationed in Germany; he asserted that he was hospitalized for two days.  

In a May 2008 VA Form 21-4138 the Veteran reported that he was unaware that he had a sinus condition until he was told that by VA; he also stated that he had forehead swelling in service while he was stationed in Germany and was not permitted to leave until the swelling went down.  He also reported that after he was discharged, he started having headaches, which had continued through the present.  

In a subsequent statement, the Veteran reported that the onset of his headaches and sinus problems was just before his discharge from the Army; that he was treated for a condition related to the claimed conditions at Walter Reed Army Medical Center and was not permitted to be discharged until he was better.  See VA Form VA 21-4138, received in November 2008.

Finally, in a statement received in September 2009, the Veteran reported that his head started swelling after he left Germany and had arrived in New York and that he then went to Walter Reed Army Medical Center where no one knew what had caused the swelling, but that he was not allowed to leave until the swelling went down.  In that statement, the Veteran also reported that post-service he was involved in a motor vehicle accident in 1954 and that he had headaches for about one year after that accident.  He stated that he had had sinus problems for about 50 years.  The Veteran also reported that he was assigned to a combat engineer unit, and that they were required to put on boxing matches. 

Service treatment records (STRs) show the Veteran made no specific sinus or headache complaints during service, and none are documented.  These records do show, however, that from March 27 to 30, 1951, the Veteran was hospitalized for tonsillitis at Fort Belvoir, Virginia; was seen for sore throats in November 1951 and June 1951; and was noted to have chronic tonsillitis in September 1952.  Service connection has been established for tonsillitis.  STRs also show that in January 1952, the Veteran was seen for a cut on his head that required redressing of the wound.  These records also show that in August 1952, the Veteran was hospitalized for two days at the Army Dispensary in Germany for cellulitis of the upper lip.  The clinical record shows that prior to admission the Veteran had fallen on his face and sustained a contusion of the upper lip, which gradually became infected.  Examination revealed marked edema of the exterior upper lip with induration and cellulitis at its upper portion.  The injury was confined to the upper lip with no complaints or findings pertaining to the forehead.  Given the opportunity to identify any pertinent history, symptoms or complaints, at his separation physical in September 1952, a month later, the Veteran made no sinus or headache complaints and clinical evaluation was within normal limits.  

The claims folder is devoid of any pertinent treatment records or other medical documents until August 1985, when the Veteran received treatment for an episode of allergic rhinitis.  These records also show the Veteran was involved in an automobile accident in 1998 and sustained frontal head injuries with loss of consciousness.  See private treatment report dated June 2001.  The remaining records show that beginning in 2002, the Veteran was treated on a fairly regular basis for chronic sinus disease and tension headaches.  These records show that on occasion the Veteran's headaches were associated with hypertension.  However they do not, in any way, suggest that any sinus or headache symptomatology originated during military service and none of the physicians specifically related it to service.  

In March 2011, the RO requested active duty inpatient clinical records from January 1952 to December 1952 from Walter Reed Army Medical Center and the National Personnel Records Center (NPRC) replied that a search was not possible based on the information furnished.  See VA Form 3101, Request for Information, dated March 2011.  In addition, as noted previously, in January 2012, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current sinusitis or headache disorder could be related to service.  However, he failed to report for the scheduled examination, and has not stated a reason why he did not appear, or requested that it be rescheduled. 

Consequently, the Board is unable to attribute the post-service development of sinusitis and headaches to the Veteran's military service.  In this case, sinusitis and headaches were not shown in service, but instead manifested years after service with no competent evidence establishing that they are related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for any medical opinion linking the sinusitis and headaches to service.  See Hickson, supra.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary argument is that his sinusitis and headaches are related to his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disorders are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to an acute injury with resulting headaches or symptoms of a nasal congestion or runny nose, his opinion that his current sinusitis and headaches were caused by events that occurred during his military service is outweighed by the evidentiary record.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

However more importantly the Board finds that the Veteran's multiple versions of the circumstances revolving around his inpatient treatment during service to be entitled to little, if any, credibility as they are inconsistent with the contemporaneous record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In this regard, the Board notes that the Veteran's various accounts of the reason for his in-service hospitalization, i.e., forehead swelling, are clearly refuted by the STRs which show that his hospitalization stemmed from injury to the upper lip and resulting cellulitis.  

There is no indication that STRs records are incomplete or inaccurate.  There is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's state of physical health during service and at separation from service.  The Board finds that the objective contemporaneous service records are more probative as to why the Veteran was hospitalized, rather than his inconsistent history reported many years thereafter.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  For these reasons, the Board finds that the preponderance of the evidence is against both claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a sinus condition is denied.

Service connection for headaches is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


